Citation Nr: 1747669	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-05 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the amount of $13,824.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1949 to November 1952.  The Veteran died in February 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.

Although the appellant requested an opportunity to testify at a Board hearing in her March 2011 substantive appeal, she subsequently withdrew this request in a signed statement received in September 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, a remand is warranted to ensure the record is complete prior to adjudication of the issue by the Board.

The appellant argues she is entitled to a waiver of recovery of debt resulting from an overpayment of death pension benefits in the amount of $13,824.

The Board notes that an overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2017).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. 
§ 1.911 (c)(1) (2017); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911 (c)(2), 1.963 (2017).  In this case, the appellant has not challenged the validity of the debt owed, but has requested a waiver of repayment.

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965 (a).  In making this determination of whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his or her own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

By way of background, in a March 2007 VA Form 21-534 (application for dependency and indemnity compensation, death pension and accrued benefits by a surviving spouse or child), located in VBMS, the appellant noted that her gross wages and salary "for the next 12 months" was $2,100.  

In September 2007, VA notified the appellant that she was awarded death pension benefits based on her "annual income" of $2,100 and that she was responsible for notifying VA of any changes in her income.  

Thereafter, in a February 2009 Improved Pension Eligibility Verification Report (located in Virtual VA), the appellant indicated that her yearly income totaled $32,319 in 2008 and 2009.  She also provided a medical expense report for 2008, but did not provide the providers for these services.

In March 2009, VA notified the appellant that her pension benefits were suspended due to excessive income.  VA requested that the appellant provide a report as to all income received since the start of her pension benefits (March 1, 2007) and also requested a Medical Expense Report showing the providers of her medical services.  The appellant was afforded 60 days to submit this evidence. 

In July 2009, VA terminated the pension benefits effective March 1, 2007, due to the appellant's failure to furnish the requested evidence. 

A February 2011 Statement of the Case (located in Virtual VA), indicates that on October 30, 2009, the appellant filed a request of waiver.  In this document, the appellant indicated that her monthly income was $2,268 and that her monthly expenses were $2,321.  The Board was unable to locate this document in Virtual VA (Legacy Content Manager) or VBMS.  

Moreover, the February 2011 Statement of the Case references the appellant's October 27, 2010 Notice of Disagreement (NOD).  This document is also not associated with the record. 

The appellant's request for waiver, which included financial information, and her NOD should be associated with the electronic claims file as they are essentially to the Board's ability to properly adjudicate the claim.  In her March 2011 substantive appeal (VA Form 9), the appellant indicated that the income she reported in the March 2007 VA Form 21-534 ($2,100 yearly) was not fraud.  Instead, she stated that it was an error which was reported as "monthly income" instead of "yearly income."  The documents which are missing from the claims file may be relevant to the determination of whether recovery would be against equity and good conscience, to include undue hardship, whether collection would defeat the purpose of the benefit, whether there was unjust enrichment, and/or whether the appellant changed position to her own detriment through reliance on the benefit.  See 38 C.F.R. § 1.965 (a).  
 Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any and all documents that are missing from the claims file, including 
the appellant's October 30, 2009 request of waiver, and her October 27, 2010 Notice of Disagreement.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the appellant must be properly notified.

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




